Title: [Diary entry: 21 September 1784]
From: Washington, George
To: 

21st. Accompanied by Colo. Cannon & Captn. Swearingin who attended me to Debores ferry on the Monongahela which seperates the Counties of Fayette & Washington, I returned to Gilbert Simpson’s in the Afternoon; after dining at one Wickermans Mill near the Monongahela. Colo. Cannon, Captn. Sweringin & Captn. Richie all promised to hunt up the Evidences which could prove my possession & improvement of the Land before any of the present Occupiers ever saw it.